IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00358-CV

                   IN THE INTEREST OF D.F.C., A CHILD


                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D13-22170-CV


                                     ORDER


       This appeal was abated on December 11, 2014 for a determination of indigence of

appellant and an appointment of counsel if needed. Appellant has been determined to

be indigent, and counsel has been appointed for appellant. Accordingly, this appeal is

reinstated.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed January 15, 2015